881 F.2d 1076
132 L.R.R.M. (BNA) 2800
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.NATIONAL LABOR RELATIONS BOARD, Petitioner,v.BROADWAY GLASS COMPANY, Respondent.
No. 89-5655.
United States Court of Appeals, Sixth Circuit.
Aug. 9, 1989.

1
Before:  MERRITT and KENNEDY, Circuit Judges;  and WALINSKI, Senior District Judge*


2
JUDGMENT ENFORCING AN ORDER OF THE NATIONAL LABOR RELATIONS BOARD


3
This cause was submitted upon the application of the National Labor Relations Board for summary entry of a judgment against Respondent, Broadway Glass Company, Chattanooga, Tennessee, its officers, agents, successors, and assigns, enforcing its order dated January 31, 1989, in Case No. 10-CA-23635, and the Court having considered the same, it is hereby


4
ORDERED AND ADJUDGED by the Court that the Respondent, Broadway Glass Company, Chattanooga, Tennessee, its officers, agents, successors, and assigns, shall:

1. Cease and desist from:

5
(a) Refusing to bargain with Glaziers Local Union No. 1189 as the exclusive representative of the employees in the unit.


6
(b) In any like or related manner interfering with, restraining, or coercing employees in the exercise of the rights guaranteed them by Section 7 of the Act.


7
2. Take the following affirmative action necessary to effectuate the policies of the Act.


8
(a) On request, bargain collectively and in good faith with the Union as the exclusive bargaining representative of the employees in the following appropriate unit:


9
All glaziers, head warehouse cutters, warehouse employees, and delivery truck drivers employed by the Respondent at its Chattanooga, Tennessee facility excluding office clerical employees, professional employees, guards and supervisors as defined in Section 2(11) of the Act.


10
(b) Post at its facility in Chattanooga, Tennessee, copies of the attached notice marked "Appendix."    Copies of the notice, on forms provided by the Regional Director for Region 10, after being signed by the Respondent's authorized representative, shall be posted by the Respondent immediately upon receipt and maintained for 60 consecutive days in conspicuous places including all places where notices to employees are customarily posted.  Reasonable steps shall be taken by the Respondent to ensure that the notices are not altered, defaced, or covered by any other material.


11
(c) Notify the Regional Director in writing within 20 days from the date of this Judgment what steps the Respondent has taken to comply.

APPENDIX
NOTICE TO EMPLOYEES

12
POSTED PURSUANT TO A JUDGMENT OF THE UNITED STATES COURT OF


13
APPEALS ENFORCING AN ORDER OF THE NATIONAL LABOR

RELATIONS BOARD
An Agency of the United States Government

14
The National Labor Relations Board has found that we violated the National Labor Relations Act and has ordered us to post and abide by this notice.


15
WE WILL NOT refuse to bargain, on request, with Glaziers Local Union No. 1189 as the exclusive bargaining representative of the unit employees.


16
WE WILL NOT in any like or related manner interfere with, restrain, or coerce you in the exercise of the rights guaranteed you by Section 7 of the Act.


17
WE WILL, on request, bargain collectively and in good faith with the Union as the exclusive bargaining representative of the employees in the following appropriate unit:


18
All glaziers, head warehouse cutters, warehouse employees, and delivery truck drivers employed by us at our Chattanooga, Tennessee facility excluding office clerical employees, professional employees, guards and supervisors as defined in Section 2(11) of the Act.

BROADWAY GLASS COMPANY

19
(Employer)

Dated __________ By ____________________

20
(Representative) (Title)


21
This is an official notice and must not be defaced by anyone.


22
This notice must remain posted for 60 consecutive days from the date of posting and must not be altered, defaced, or covered by any other material.  Any questions concerning this notice or compliance with its provisions may be directed to the Board's Office, 101 Marietta St., N.W., Suite 2400, Atlanta, Georgia 30323-2400, Telephone 404-331-2886.



*
 The Honorable Nicholas J. Walinski, U.S. Senior District Judge for the Northern District of Ohio, sitting by designation